Citation Nr: 0721679	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-09 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for arthritis, multiple 
joints.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for knee disorder.

6.  Entitlement to service connection for shin splints.

7.  Entitlement to service connection for an eye disorder.

8.  Entitlement to service connection for eye lid edema.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for carpal tunnel 
syndrome, bilateral hands.

13.  Entitlement to service connection for tarsal tunnel 
syndrome, bilateral feet.

14.  Entitlement to service connection for urinary bladder 
dysfunction.

15.  Entitlement to service connection for a respiratory 
disorder, to include chest pain.

16.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The issues of entitlement to service connection for an eye 
disorder and eyelid edema are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record of that the 
veteran has been diagnosed as having a low back disorder, a 
cervical spine disorder, multiple joints arthritis, a 
bilateral ankle disorder, a bilateral knee disorder, shin 
splints, tinnitus, hypertension, a urinary bladder 
dysfunction, or a respiratory disorder.

2.  The veteran does not have hearing loss that is 
attributable in anyway to his period of service.

3.  Bilateral carpal tunnel syndrome and tarsal tunnel 
syndrome were not shown in service or for many years 
thereafter, and there is no evidence of record that indicates 
that the veteran's current bilateral carpal tunnel disorder 
is causally related to his active service, or any incident 
therein.

4.  The record contains no competent evidence that the 
veteran currently has a dental disability for VA compensation 
purposes.

5.  The veteran does not currently have a dental condition 
resulting from a combat wound or other service trauma.

CONCLUSIONS OF LAW

1.  The criteria for service connection for low back 
disorder, cervical spine disorder, multiple joints arthritis, 
bilateral ankle disorder, bilateral knee disorder, shin 
splints, tinnitus, hypertension, urinary bladder dysfunction, 
and a respiratory disorder have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

3.  The criteria for service connection for bilateral carpal 
tunnel and tarsal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

4.  The criteria for service connection for a dental 
disability for compensation purposes have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.§§ 3.381, 4.150 
(2006).

5.  The criteria for eligibility to receive VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 3.382, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a January 2003 letter, with respect to the 
claims of entitlement to service connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2003 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in January 2003, prior to 
the adjudication of the claims in February 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the January 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and VA 
outpatient reports.  Notably, the veteran has not identified 
any further outstanding and relevant evidence in response to 
the January 2003 VCAA letter.  

As to any duty to provide an examination and/or seek a 
medical opinion for the claims of entitlement to service 
connection for a low back disorder, a cervical spine 
disorder, multiple joints arthritis, a bilateral ankle 
disorder, a bilateral knee disorder, shin splints, tinnitus, 
hypertension, a urinary bladder dysfunction, and/or a 
respiratory disorder, the Board notes that in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that a medical examination is not required in 
this case.  As noted below, the service and post-service 
medical records contain no abnormal findings indicative of a 
low back disorder, a cervical spine disorder, multiple joints 
arthritis, a bilateral ankle disorder, a bilateral knee 
disorder, shin splints, tinnitus, hypertension, a urinary 
bladder dysfunction, or a respiratory disorder.   Moreover, 
post-service medical evidence is silent as to a current 
disability.  Under these circumstances, there is no duty to 
provide an examination or opinion with regard to the claim on 
appeal.  Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensor neural hearing 
loss, arthritis, and hypertension, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Low back disorder, a cervical spine disorder, multiple joints 
arthritis, a bilateral ankle disorder, a bilateral knee 
disorder, shin splints, hypertension, a urinary bladder 
dysfunction, and a respiratory disorder

With respect to the veteran's claims of entitlement to 
service connection for a low back disorder, a cervical spine 
disorder, multiple joints arthritis, a bilateral ankle 
disorder, a bilateral knee disorder, shin splints, 
hypertension, a urinary bladder dysfunction, and a 
respiratory disorder, a review of the medical evidence of 
record reveals that service connection is not warranted 
because there is no evidence of a current diagnosis of any of 
the aforementioned disorders.

With respect to the veteran's claim of entitlement to service 
connection for a low back disorder, the veteran's service 
medical records indicate one complaint of low back pain in  
February 1969; however, a that time, he was not diagnosed as 
having a chronic disorder.  Rather, physical examination was 
within normal limits and the veteran was a diagnosed as 
having a muscle strain.  Moreover, subsequent service medical  
and post-service records are silent as to any complaints or 
treatment regarding the veteran's low back.

With respect to the veteran's claim of entitlement to service 
connection for multiple joint arthritis, it is noted that the 
veteran noted a history of swollen and painful joints and 
cramps in the legs on his July 1969 separation examination.  
Clinical evaluation, however, demonstrated that the veteran's 
extremities were within normal limits.  Additionally, the 
post-service medical evidence of record is silent a to any 
complaints or a diagnosis of any arthritis. 

With respect to the veteran's claim of entitlement to service 
connection for a bilateral ankle disorder.  The veteran's 
service medical records contain only one complaint of 
soreness in the left ankle.  At that time, the veteran was 
not diagnosed as having a chronic disorder nor did his left 
ankle soreness require any additional treatment during 
service.  Moreover, post-service medical evidence is silent 
as to any indication of a current left ankle disorder.  As to 
the veteran's right ankle, the first indication of a 
complaint regarding his right ankle was in October 1984.  At 
that time, the veteran stepped in a hole while running and 
subsequently experienced pain and swelling.  X-rays 
demonstrated lateral soft tissue swelling.  Also noted was a 
small bone ossicle distal to the medial malleolus with well 
defined cortical borders, which most likely represented a 
site of old trauma.   Although, the veteran was held to 
possibly have residuals of an old trauma to the right ankle, 
there is no indication in the record of an injury to the 
right ankle during service.  Moreover, the medical evidence 
of record is absent a current diagnosis of a bilateral ankle 
disorder.

With respect to the veteran's claim of entitlement to service 
connection for a bilateral knee disorder, the veteran's 
November 1966 induction examination noted a history of left 
knee injury in the eighth grade.  Upon induction, however, 
the veteran's left knee was asymptomatic.  Subsequent service 
medical and post-service treatment records are silent as to 
any complaints or a diagnosis of a bilateral knee disorder.  

With respect to the veteran's claim of entitlement to service 
connection for hypertension, there is no medical evidence of 
record of hypertension during the veteran's period of service 
nor is there evidence of elevated blood pressure readings.  
Upon induction, in November 1966, the veteran's blood 
pressure was 118/74.  Upon examination, in February 1968, his 
blood pressure was 126/72.  The July 1969 separation 
examination recorded the veteran's blood pressure as 120/70.  
Additionally, the post-service medical evidence is absent a 
diagnosis of hypertension and evidence of elevated blood 
pressure readings.  In August 1983, more than 10 years after 
the veteran's discharge from service, his blood pressure was 
recorded at 110/62.  In December 1984, it was 124/80.  In 
July 1985, it was 118/78.  In September 1991, it was110/70.  
In July 1994, it was 120/86.  In September 1994, his blood 
pressure was 120/86.  In April 2002, it was 116/69.  In May 
2002, his blood pressure was 116/69.  As noted, there is no 
indication of elevated blood pressure readings or a diagnosis 
of hypertension within the service medical records or the 
post-service medical evidence.

With respect to the veteran's claim of entitlement to service 
connection for a cervical spine disorder, shin splints, 
urinary bladder dysfunction, and a respiratory disorder.  The 
medical evidence of record, to include the veteran's service 
medical records and post-service treatment VA records, is 
entirely absent any indication of complaints, treatment, or 
diagnosis of any of the aforementioned disorders. 

The Board has considered the veteran's lay contention, that 
he currently has low back disorder, a cervical spine 
disorder, multiple joints arthritis, a bilateral ankle 
disorder, a bilateral knee disorder, shin splints, 
hypertension, a urinary bladder dysfunction, and a 
respiratory disorder that are related to his period of 
service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
any event, the record contains absolutely no probative 
evidence supporting his theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a low back disorder, 
a cervical spine disorder, multiple joints arthritis, a 
bilateral ankle disorder, a bilateral knee disorder, shin 
splints, hypertension, a urinary bladder dysfunction, and a 
respiratory disorder.  If there is no current diagnosis, 
service connection cannot be established.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claims of entitlement to service connection for low back 
disorder, a cervical spine disorder, multiple joints 
arthritis, a bilateral ankle disorder, a bilateral knee 
disorder, shin splints, hypertension, a urinary bladder 
dysfunction, and a respiratory disorder.  38 U.S.C.A. 
§ 5107(b).

Hearing Loss & Tinnitus
The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  He alleges that his hearing 
acuity decreased throughout his period of service, due to 
lack of ear protection available throughout his period of 
service and having to fire armor tank guns.

As to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Review of the medical evidence demonstrates that service 
connection for hearing loss and tinnitus is not warranted.  
With respect to the veteran's hearing, all fluctuations in 
hearing acuity where within normal limits during his period 
of service.

Upon induction, in November 1966, audiological examination 
demonstrated puretone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
10
----
10
LEFT
----
0
10
----
10

Audiological results from a February 1968 annual physical 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
0
----
5
5
LEFT
----
0
----
0
0

Finally, the July 1969 separation examination demonstrated no 
evidence of hearing loss.




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
0
----
15
LEFT
----
5
10
----
10
 
Additionally, there is no indication of a hearing loss 
disability until many years after the veteran's separation 
from service.  The first indication of any hearing loss was 
in 1985, more than 15 years after the veteran's period of 
active duty. 

In August 1983, puretone thresholds, in decibels, were as 
follows:.




HERTZ



500
1000
2000
3000
4000
RIGHT
----
0
10
10
5
LEFT
----
0
25
20
20
  
In May 1984, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
0
5
5
0
LEFT
----
0
25
15
20

It is not until December 1985, that the veteran was diagnosed 
as having any hearing loss.  At that time high frequency 
hearing loss in the left ear was noted, however, it was not 
considered disabling.  Upon examination, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
5
5
5
LEFT
----
0
20
15
30

As to the veteran's claim of service connection for tinnitus, 
the Board finds that service connection is also not 
warranted.  The veteran's service medical records are silent 
as to complaints or a diagnosis of tinnitus.  Additionally, 
post-service VA treatment records from May 2002 indicate that 
there was no evidence or complaints of tinnitus.  Aside from 
the veteran's allegations, there is no medical evidence of 
record of any tinnitus.

The Board notes that the only other evidence of record which 
contradicts the opinion is the opinion of the veteran.  
Although he has argued that his current hearing loss and 
tinnitus are related to service, such opinion is clearly a 
matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, although the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record.

As hearing loss was not shown in service or for many years 
thereafter, there is no medical evidence of tinnitus, and 
because there is no probative evidence of record that 
indicates that such disabilities are causally related to the 
veteran's active service, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hearing loss and tinnitus.  In 
conclusion, service connection is not warranted for hearing 
loss and tinnitus.

Bilateral carpal tunnel and tarsal tunnel syndrome
The veteran alleges entitlement to service connection for a 
bilateral carpal tunnel syndrome of the hands and feet.  Upon 
review of the medical evidence of record, the Board finds 
that service connection is not warranted for a bilateral 
carpal tunnel syndrome of the hands and feet.  The service 
medical records are silent as to any indication of 
complaints, treatment, or injury to the hands and feet.  
Although, post-service VA treatment records from 2001, 
indicate a diagnosis of carpal tunnel syndrome, the evidence 
of record lacks any indication that the veteran suffers from 
bilateral carpal tunnel syndrome of the hands and feet 
attributable to service.  

The Board has considered the veteran's lay contentions that 
any current bilateral carpal tunnel syndrome of the hands and 
feet is related to service.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement. 

Dental 
The veteran alleges entitlement to service connection for a 
dental disorder, to include gum disease, apparently both for 
compensation purposes and for purposes of obtaining VA 
outpatient dental treatment.  

Under applicable criteria, certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  See 38 C.F.R. § 
3.381(a) (2006); see also 38 C.F.R. § 4.150 (2006).

As set forth above, the medical evidence of record does not 
show that the veteran currently has any dental disability for 
VA compensation purposes.  The record contains no indication 
the veteran currently exhibits any potentially compensable 
dental disability, such as osteomyelitis or 
osteoradionecrosis of the maxilla or mandible; loss of the 
mandible, maxilla, ramus, or coronoid process; loss of the 
hard palate, not replaceable by prosthesis; nonunion of the 
mandible; limited motion of the temporomandibular 
articulation; or loss of teeth due to loss of substance of 
the body of the maxilla or mandible, which was incurred in 
service.  See 38 C.F.R. §§ 3.381, 4.150.  Under these 
circumstances, service connection for a dental disability for 
VA compensation purposes is not warranted.

For purposes of determining service connection for treatment 
purposes, VA must consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  38 C.F.R. 
§ 3.381(b).

The following will not be considered service connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  Teeth extracted 
because of chronic periodontal disease will be service 
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381(f).

Generally, a veteran is entitled to VA outpatient dental 
treatment if he or she qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 
17.161 (2006).

A veteran will be eligible for Class I VA outpatient 
treatment if he or she has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As noted, the veteran 
does not currently have an adjudicated service-connected 
compensable dental condition.  Thus, he does not qualify for 
VA outpatient treatment of a Class I basis.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
August 1969, clearly his recent application is untimely under 
the aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2006).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2006).

In this case, the record shows that the veteran received 
dental treatment; however, there is no indication, nor has 
the veteran contended, that such treatment was necessitated 
by any trauma to the face or mouth during service.  The 
record indicates that the veteran received treatment at the 
Army Dental Clinic in September 1967, October 1967, and from 
January 1968 to May 1968.  In February 1968, during an annual 
physical, his teeth were characterized as Class 1, accept.  
Also in February 1968, the veteran underwent a deep scaling 
and a gum check up.  The veteran's July 1969 separation 
examination indicates that teeth 1, 3, 3, and 32 were 
restorable and in the section for remarks and additional 
dental defects and disease the examiner indicated CC-2.   
Rather, it appears that such teeth were treated due to 
disease process. As noted, service trauma does not include 
the intended effects of therapeutic or restorative dental 
care and treatment provided during the veteran's military 
service.  See VA O.G.C. Prec. Op. No. 5- 97.  In summary, 
absent any evidence or allegation of service trauma, the 
Board must find that the veteran does not meet the criteria 
for eligibility for Class II(a) VA outpatient dental 
treatment.

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 17.161 
(d), (e).  Other categories of eligibility under 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

Applying the facts in this case to the criteria set forth 
above, the Board finds that none of the above eligibility 
criteria have been met.  The evidence does not show, nor does 
the veteran contend, that he was a prisoner of war, has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA, is in 
receipt of a 100 percent service-connected disability rating, 
or is a Chapter 31 vocational rehabilitation trainee.

In sum, after careful review of the record, the Board finds 
that eligibility to receive VA outpatient dental treatment is 
not established.  The benefit of the doubt doctrine is not 
for application where, as here, the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for arthritis, multiple 
joints, is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for carpal tunnel syndrome, 
bilateral hands, is denied.

Entitlement to service connection for carpal tunnel syndrome, 
bilateral feet, is denied.

Entitlement to service connection for urinary bladder 
dysfunction is denied.

Entitlement to service connection for a respiratory disorder, 
to include chest pain, is denied.

Entitlement to service connection for a dental disorder is 
denied.


REMAND

The veteran alleges that he is entitled to service connection 
for an eye disorder and eye lid edema.  Review of the service 
medical records documents an injury to the eyes during active 
service.  In August 1968, a small steel chip was removed from 
the veteran's left eye.  In December 1968, examination of the 
right eye was within normal limits.  The examiner recounted 
that the veteran got a piece of steel in his right eye, 
however, all the rust particles had been removed and there 
was no evidence of infection.  Throughout his period of 
service, however, testing in November 1966, February 1968, 
and July 1969, demonstrated 20/20 vision.

Post-service medical records indicate a current slight loss 
of vision.  In September 1991, the veteran's vision was 
17/20.  Additionally, VA treatment records from February 
2002, indicate a current diagnosis of bilateral ptosis.  In 
light of the in service injury to the eyes and the current 
diagnosis of an eye disorder, the veteran should be afforded 
a VA examination in order to secure an opinion as to the 
relationship, if any, between any current eye disorder and 
the veteran's period of military service.  See 38 U.S.C.A. § 
5103A.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current eye disorder and 
eye lid edema.  All indicated tests should 
be accomplished.  The claims folder must be 
made available to the examiner prior to the 
examination. The VA examiner should review 
the claims folder and provide an opinion as 
to whether the any current eye disorder, to 
include ptosis, is at least as likely as 
not related to his period of active 
service.  The report of examination should 
include a complete rationale for all 
opinions rendered.

2.  After the aforementioned development is 
completed, the RO should then readjudicate 
the issue on appeal to include 
consideration of all evidence of record.  
If the disposition of the claim remains 
unfavorable, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford an appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


